NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-14 are allowed.
	No statement setting forth the reasons for allowance is deemed necessary because the reasons for allowance are made evident by the record as a whole. See 37 CFR 1.104(e) and MPEP 1302.14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2010/0238009 to Cook describes a system for employing an automated driving log to score a driver based on observed driving events.
US Pub. No. 2010/0209886 to Lin describes analyzing a driver’s turning performance to assess the driver’s level of skill.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher Biagini/
Primary Examiner, Art Unit 2445